 1
                                                                           CLERK, U,S. DISTK~~';!_~J-'~
 2
 3                                                                                AUG 2 0 2019                ~
                                                                                                       7R~,',';
 ~~                                                                              l         ~       ~l~
                                                                            ~n   At_ U"~ -          ,~ ~ J I ~"

 S


 6
 7
 8                                 UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                           Case No. 8:13-cr-00005-DOC
12                           Plaintiff,                   ORDER OF DETENTION AFTER
                                                          HEARING [Fed. R. Crim. P. 32.1(a)(6);18
13                                                        U.S.C. § 3143(a)]
                             v.
14
      ADRIAN ANDREW POLOMINO,
15
16                           Defendant.

17
18           The defendant having been arrested in this District pursuant to a warrant issued by
19    the United States District Court for the Central District of California for alleged violations
20    ofthe terms and conditions of her supervised release; and
21           The Court having conducted a detenrion hearing pursuant to Federal Rule of
22    Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
23           The Court finds that:
24       A.(X) The defendant has not met her burden of establishing by clear and convincing
25           evidence that she is not likely to flee if released under 18 U.S.C. § 3142(b) or (c).
26           This finding is based on:
27       B. nature ofcurrent allegations including, ailure to a~earfor drug testing and use off'
28           methamphetamine;serious criminal histor-Y, including felonies and probation violations
 1             and
 2       C.(X)The defendant has not met her burden of establishing by clear and convincing
 3             evidence that she is not likely to pose a danger to the safety of any other person or
 4             the community if released under 18 U.S.C. § 3142(b) or (c). This finding is based on:
 5       D. nature ofcurrent allegations including failure to an~ear for drug testing and use of
 6             methamphetamine;serious criminal history, including,felonies and probation violations
 7
 8
 9          IT THEREFORE IS ORDERED that the defendant be detained pending further
10    revocation proceedings.
11
12    Dated:      O~'2~'~"l~
13
14
                                                              ~N D. EARLY
15                                                            nited States Magistrate Judge
LCD
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
